Citation Nr: 0634380	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  05-04 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a right eye disability.


REPRESENTATION

The veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from August 
1945 to February 1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a March 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  
In November 2005, to support his claim, the veteran testified 
at a hearing before the undersigned Veterans Law Judge (VLJ) 
of the Board using video-conferencing technology.  


FINDING OF FACT

The medical and other relevant evidence of record does not 
show the veteran's right eye disability is the result of 
carelessness, negligence, lack of proper skill, or error in 
judgment on the part of VA in furnishing medical treatment.  
The evidence also indicates that a complication involving a 
dropped nucleus during cataract surgery was reasonably 
foreseeable, and that the risks of loss of vision or loss of 
an eye were explained to him and he consented to the surgery.


CONCLUSION OF LAW

The criteria are not met for payment of benefits under the 
provisions of 38 U.S.C. § 1151 for a right eye disability.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.358 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.  

The RO provided the veteran with a VCAA notice letter in 
April 2003.  The letter apprised him of the type of evidence 
needed to support his claim that was not on record at the 
time of the letter, the evidence VA would assist him 
in obtaining, and the evidence it was expected that he would 
provide.  The letter satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II, but did not include the specific language of 
the "fourth element" mentioned above.  

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the U.S. Court of Appeals for Veterans Claims 
(Court) in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 2004).  The 
"fourth element" language in Pelegrini I is substantially 
identical to that of Pelegrini II, as mentioned, requiring VA 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) to 
request the claimant provide any evidence in his or her 
possession that pertains to the claim.  Id.  The General 
Counsel's opinion held that this language was obiter dictum 
and, therefore, not binding on VA.  See VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Pelegrini II, 18 Vet. App. at 130 
(Ivers, J., dissenting).  In addition, the General Counsel's 
opinion stated VA may make a determination as to whether the 
absence of such a generalized request, as outlined under 
§ 3.159(b)(1), is harmful or prejudicial to the claimant.  
For example, where the claimant is asked to provide any 
evidence that would substantiate his or her claim, a more 
generalized request in many cases would be superfluous.  Id.  
The Board is bound by the precedent opinions of VA's General 
Counsel, as the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).



Here, although the VCAA letter did not contain the precise 
language specified in 
38 C.F.R. § 3.159(b)(1), the Board finds that the veteran was 
otherwise fully notified of the need to give VA any evidence 
pertaining to his claim.  The letter requested that he 
provide or identify any evidence supporting his claim and 
specifically outlined the necessary evidence.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also apply to 
all five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473, 484-486 (2006).  The Court held that the VCAA notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

Here, the veteran is seeking § 1151 compensation rather than 
service connection, per se, although § 1151 benefits - if 
awarded - are indeed tantamount to a grant of service 
connection.  The VCAA notice to him did not cite the laws and 
regulations governing or describe the type of evidence 
necessary to establish a downstream disability rating and/or 
effective date for the § 1151 compensation, if granted.  
But this was nonprejudicial.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (when the Board considers a question not 
addressed by the RO, the Board must consider whether the 
veteran will be prejudiced thereby).  Since the Board will 
conclude below that the preponderance of the evidence is 
against the claim for § 1151 compensation, any derivative 
question as to the appropriate downstream disability rating 
and/or effective date to be assigned is rendered moot.

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120.  See also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Here, VCAA notice was provided in April 2003, so 
prior to the RO's initial decision in March 2004.  Therefore, 
this was in accordance with the preferred sequence of events 
(VCAA letter before initial adjudication) specified in 
Pelegrini II and Mayfield.

In developing his claim, the RO obtained the veteran's 
service medical records (SMRs), and his VA treatment records.  
Private medical records were also obtained from Dr. Ko.  In 
addition, a VA examination was scheduled in May 2003 and a 
VA medical opinion obtained in March 2004.  See 38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  And, as mentioned, in 
November 2005 he testified at a hearing before the 
undersigned VLJ of the Board.  

In sum, the record reflects that the facts pertinent to the 
claim have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004).  Accordingly, the Board will address 
the merits of the claim.


Governing Statutes and Regulations

Under the provisions of 38 U.S.C.A. § 1151, when a veteran 
suffers additional disability or death as a result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner if such disability or 
death was service connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.



For claims, as here, filed on or after October 1, 1997, the 
appellant must show that the VA treatment in question 
resulted in additional disability (or death) and that the 
proximate cause of the disability (or death) was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability (or death) was an 
event which was not reasonably foreseeable.  VAOPGCPREC 40-
97; 38 U.S.C.A. § 1151.  A precedent VA General Counsel 
opinion held that, under the provisions of 38 U.S.C.A. § 
1151, benefits may be paid for a disability or death 
attributed to the VA's failure to diagnose and/or treat a 
preexisting condition when the VA provides treatment or an 
examination.  
See VAOPGCPREC 5-2001 (Feb. 5, 2001).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The next determination that is required, provided that 
additional disability is shown to exist, is whether any 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury sustained in 
connection with VA hospitalization or treatment, and not 
merely coincidental therewith.  See 38 C.F.R. 
§ 3.358(c)(1).  The mere fact of aggravation alone will not 
suffice to make the disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization, medical or surgical treatment.  
See 38 C.F.R. § 3.358(c)(2).  Additionally, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran.  "Necessary consequences" are 
those that are certain to result from, or were intended to 
result from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  


Legal Analysis

The veteran claims he is entitled to § 1151 compensation for 
retinal detachment and loss of visual acuity following right 
eye surgeries in October and November 2001 at the VA Medical 
Center (VAMC) in Wilmington, Delaware.  He also reportedly 
has had recurrent inflammation (i.e., iritis) since these 
surgeries.

VA treatment records indicate the veteran underwent right eye 
cataract surgery on October 10, 2001.  The operative report 
indicates the anterior chamber was deep and during the 
phacoemulsification process the nucleus dropped.  Following 
the surgery, on October 21, 2001, he was seen in the 
emergency room for right eye pain.  The following day an 
ultra sound of the right eye revealed internal echoes, which 
were believed to be due to the nuclear fragments.  Additional 
surgery was recommended to remove these fragments (i.e., a 
vitrectomy).  

On November 5, 2001, the veteran underwent a pars plana 
vitrectomy and lensectomy of the right eye to remove the 
nuclear fragments.  The operative report indicates all 
nuclear fragments were removed - without complication, and 
he was taken to the postoperative area in excellent 
condition.  Following the surgery, he complained of floaters 
and dark spots in the vision of his right eye.  On December 
6, 2001, rhegmatogenous retinal detachment of the right eye 
was noted, and he was referred to Dr. Ko, a private retinal 
specialist.  

Dr. Ko's records indicate the veteran underwent right eye 
retinal detachment repair on December 7, 2001.  The operative 
report indicates the cataract surgery had been complicated by 
a dropped nucleus.  Postoperatively, approximately six weeks 
after surgery, the veteran developed a total retinal 
detachment with proliferative vitreoretinopathy.  On January 
10, 2002, he was taken back to surgery for membrane peeling 
and silicone oil placement.  One day after surgery, his 
vision was 20/400, and his retina was attached.  
Postoperatively, he complained of persistent pain and right-
sided headaches.  A February 2002 letter from Dr. Ko 
indicates the veteran experienced redetachment due to 
proliferative vitreoretinopathy.  On April 4, 2002, he 
underwent an inferior relaxing retinotomy.  Postoperatively, 
his vision was 20/400 and his retina was attached.  A 
September 2002 letter indicates he had subretinal 
proliferative vitreoretinopathy with an extensive 
anterior loop.  Dr. Ko recommended holding off on further 
surgical intervention.  

VA treatment records indicate the veteran was treated for 
right eye iritis in October 2002.  Dr. Steidl, a VA 
physician, also recommended holding off on further surgery.  
The veteran was seen in December 2002 and January 2003 
for inflammation of the right eye.  

The consent forms for the October 2001 VA cataract surgery 
were signed by the veteran in September 2001.  The forms 
indicate he was apprised of the risks of cataract surgery, 
including discomfort, bleeding, infection, failure to achieve 
desired result, the need for further surgery, loss of vision, 
and loss of the eye.  By signing the consent form, he 
indicated he understood the nature of the proposed procedure, 
attendant risks involved, and expected results.  The consent 
forms for the November 2001 VA surgery, which were also 
signed by him, also indicate he was informed of the potential 
risks of that surgery, including loss of vision and the need 
for further surgery.  

In a March 2004 memorandum, Dr. Kerstein, Chief of Staff, 
provided a medical opinion as to the standard of care that 
was provided to the veteran.  Dr. Kerstein indicated the 
veteran's right eye condition did not result from 
carelessness, accident, negligence, lack of proper skill, 
error in judgment or similar instances of fault on the part 
of VA without informed consent.  The doctor said, pre-
operatively, intra-operatively, and post-operatively, care of 
the veteran's eye was managed, as most experienced, 
competent, practitioners would have handled the case.  


In addition, Dr. Kerstein stated:

This patient underwent appropriate cataract 
surgery with intraocular lens implant in the 
right eye.  Unfortunately, it was complicated by 
a rupture of the posterior capsule with vitreous 
loss and retained lens fragments, all uncommon 
but well-known complications with this procedure.  
These complications were managed properly but 
unfortunately complicated by a retinal detachment 
in this right eye and then a re-detachment of the 
retina following repair of the first detachment.  
Both of these detachments are recognized 
complications of cataract surgery and were 
managed appropriately.

During the November 2005 hearing, the veteran said he 
believed the loss of visual acuity was a result of the 
cataract surgery, and that he was told by two doctors that a 
better job could have been done (Hr'g. Tr., pgs. 3-4).  It 
was explained to him that even though he believed there was 
fault on the part of VA during the October 2001 cataract 
surgery, he needed to provide a medical statement supporting 
this contention (pgs. 5-6).  Almost 11 months have passed 
since the hearing and he has not provided any evidence 
indicating fault on the part of VA.  

Although it is clear there was a complication during the 
October 2001 cataract surgery, Dr. Kerstein concluded this 
was not due to fault on the part of VA and that it was a 
well-known, albeit uncommon complication.  The doctor further 
stated that the complication was managed properly.  There is 
no medical evidence on record suggesting otherwise.  And, as 
mentioned, the loss of vision or even the loss of an eye were 
risks the veteran was informed of before he consented to the 
surgery.  

For these reasons and bases, the claim for § 1151 
compensation for a right eye disability must be denied 
because the preponderance of the evidence is unfavorable - 
meaning there is no reasonable doubt to resolve in the 
veteran's favor.  
See 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

The claim for compensation benefits under 38 U.S.C.A. § 1151 
for a right eye disability is denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


